69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Frederick Martin Brown BULL, Appellant.
No. 95-2752.
United States Court of Appeals, Eighth Circuit.
Oct. 30, 1995.

Before BOWMAN, BEAM and MURPHY, Circuit Judges.
PER CURIAM.


1
Frederick Martin Brown Bull appeals from the year-and-a-day sentence imposed by the district court1 after he pleaded guilty to sexual contact with a child under 12, in violation of 18 U.S.C. Secs. 2244(1) and 1153.  We affirm.


2
At sentencing, Brown Bull requested a downward departure under U.S.S.G. Sec. 5K2.0, contending that the offense "was a single aberrant act ... fueled by an intoxicated state" and because of "the realities of life on the [Pine Ridge Indian] Reservation."   Brown Bull explained he was sexually abused as a child.  He also noted that he had overcome "the horrible conditions" and unemployment on the reservation by obtaining employment, and that he supported his disabled grandmother.  The court stated it was "aware of its authority to depart downward," but declined to do so under the facts and circumstances of the case.


3
We cannot review Brown Bull's contention that the district court abused its discretion in not departing downward, because the district court was aware of its authority to depart but exercised its discretion not to do so.  See United States v. Brown, 18 F.3d 1424, 1425 (8th Cir.1994) (per curiam).


4
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Richard H. Battey, Chief Judge, United States District Court for the District of South Dakota